DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 10-16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 10 require that the energy source be configured to generate and transmit an unmodulated electric current to the patient.  This was apparently to avoid the Southwell reference that applies stimulation with a high frequency carrier signal that is modulated at a lower frequency modulation frequency (see, e.g., par. 0102 of Southwell describing application of a 1-10 kHz carrier signal applied at 80-150 Hz intervals).  The examiner is considering paragraph 0143 of the PG Publication (US 2019/0184162) of the instant application to provide support for this amendment: “[p]ulses may be monophasic, biphasic or polyphasic. Embodiments of the invention include those that are fixed frequency, where each pulse in a train has the same inter-stimulus interval, and those that have modulated frequency, where the intervals between each pulse in a train can be varied.”  In other words, this passage contrasts pulses applied at a modulated frequency, where intervals between each pulse in a train can be varied; and “unmodulated” where intervals between pulses are fixed.  The examiner was not able to locate support in the originally-filed disclosure for the application of a signal that is both “unmodulated” (as required by claims 1 and 10), and also modulated at 1-100 “bursts per second” (i.e., Hz), as required by claims 5-7, 10-16, 18, and 19.  The amended language appears to specifically exclude the concept of modulating the signal by applying bursts of the carrier frequency (in this case the claimed about 1 KHz to about 10 KHz) at a modulation frequency (in this case the claimed about 1 burst per second to about 100 bursts per second).
Claims 5-7, 10-16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Similar to the discussion above, the concepts of applying an “unmodulated” electric current (as required by claims 1 and 10), and applying a current in bursts (as required by claims 5-7, 10-16, 18, and 19) appear to be mutually-exclusive concepts and therefore would require undue (i.e., infinite) experimentation to practice both concepts.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Similar to the discussion above, as the concepts of applying an “unmodulated” electric current (as required by claims 1 and 10), and applying a current in bursts (as required by claims 5-7, 10-16, 18, and 19) appear to be mutually-exclusive concepts, the scope of the claims are vague because it is unclear if or how the limitations of the claims can be simultaneously met.  It appears that the amendment requiring an “unmodulated” signal was meant to avoid the Southwell reference that appears to be reciting the similar concept as set forth in claims 5-7, 10-16, 18, and 19; and so if “unmodulated” has a different scope than “at a fixed frequency”/”not applied in bursts having a modulation frequency,” it is unclear what that scope might be.  The scope of “unmodulated” is vague when considering the claims being read in light of the current disclosure and dependent limitations.
Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/599285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 20 is allowed.
Claims 1-3, 5-16, 18, and 19 appear to avoid the prior art, but remain rejected under Section 112 above.
Response to Arguments
	Applicant argued that the term unmodulated is described in the original specification sufficient to show possession of the current subject matter, that the term is enabled, and that the term is sufficiently clear under section 112, second paragraph.  Applicant further argued that the term “modulated” is well-known in the art to mean additional information to a signal, such as superimposing a carrier wave onto a signal to change the overall shape, frequency, or amplitude of the signal; and further submitted definitions from Wikipedia and TechTarget as evidence.  These documents were not legible as submitted, but the examiner has included copies of the documents that are presumed to provide this information.  To reiterate the basis of the rejections below, the claims require a signal that is applied with a base frequency of 1-10 kHz that is applied in bursts at 1-100 bursts per second (i.e., Hz), and that this signal is also “unmodulated.”  This amendment was apparently made to avoid the Southwell reference (US 2012/0221073) that discloses in part a signal “having an approximately sinusoidal form, with an approximately 4 kilohertz carrier frequency, roughly 80 to 150 hertz modulated frequency and a current intensity of around 5 to around 33 milliamps” (par. 0022).  Please also note the lack of sensors or closed-loop control in Southwell (Fig. 4), indicating that this appears to be a fixed signal.  So in other words, Southwell discloses applying a signal with an approximately 4 kHz carrier frequency in bursts (or “beats” as described in par. 0113).  The prior art rejection was withdrawn because no reasonable reading of Southwell would support an “unmodulated” signal, most importantly because Southwell literally uses the term “modulated” in the relevant disclosure.  However, the examiner is having difficulty discerning the distinction between the signal Southwell is applying with a high frequency carrier signal applied at lower frequency “beats” and Applicant’s disclosed signal that includes a high frequency carrier signal applied at lower frequency “bursts.”  Although there does not appear to be any mention of “unmodulated” in the original disclosure, and even applying the alleged “well-known” definitions of the terms “modulated,” the examiner respectfully maintains that the claimed signal is “modulated.”  The signal has a carrier signal with a frequency of “about 1 KHz to about 10 KHz” (claim 1) and a modulation signal (on/off signal) superimposed on that signal with a frequency of 1-100 Hz (claim 5) to change the overall shape, frequency or amplitude of the signal.  The additional modulation signal is the signal that turns the 1-10 KHz signal on and off at 1-100 Hz.  Applicant further argued that the language of paragraph 0143 of the present application, which recites "pulses may be monophasic, biphasic or polyphasic. Embodiments of the invention include those that are fixed frequency, where each pulse in a train has the same inter-stimulus interval, and those that have a modulated frequency, where the intervals between each pulse in a train can be varied," refers only to pulses within bursts and not between bursts, but provides no basis for this assertion outside of “remarks.”  The examiner respectfully maintains that a fixed frequency within each burst does not speak to the overall claimed signal being “modulated,” as these bursts are applied at the modulation frequency of 1-100 Hz.  In regards to the rejection under section 112(b), the examiner respectfully maintains the rejection on the basis that it is unclear how a signal can be both “unmodulated” while also having additional information in the form of a 1-100 Hz modulation signal being superimposed on the 1-10 kHz carrier signal.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has also attached a reference as evidence of the concept of “burst modulation” with a carrier signal superimposed with a burst modulation (see section 2.3 of the Bernard reference).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792